McLaughlin, J. :
This appeal is from a judgment allowing a demurrer to an indictment. The defendant, during the time stated in the indictment, was a police captain in the city, of New York in command of the Twelfth precinct in that city. The indictment charged him with the crime of willfully omitting to perform a duty enjoined upon him by law as a public officer, in that, as such public officer, he knowingly permitted a large number 'of houses of prostitution to be maintained within that precinct from the 22d day of September, 1899, continually, until the 18th day of September, 1900, and knowingly and willfully omitted and neglected to suppress said houses, or any of them, or to use the means within his power as such officer for that purpose.
The demurrer was sustained by the learned recorder, as appears from the opinion delivered by him, upon the ground that the indictment did not contain a plain and concise statement of the acts constituting the crime, and his ruling is sought to be sustained on the appeal substantially upon the same ground, and also upon the further ground that the indictment is bad for duplicity in that more than one crime is charged therein.
*538■A person who keeps a house of ill-fame or prostitution is guilty of a misdemeanor. (Penal Code, § 322.) Such house is is a common nuisance, and as such it was the duty of the defendant, as a captain of the police in charge of the precinct stated in the indictment, to suppress and prevent the maintenance of the same. It was his duty, as such police officer, to prevent all violations of law in his precinct and restrain the violators, so far as possible, and if unable to prevent such violations," then to arrest the offenders and bring them to punishment. (Weiss v. HerUhy, 23 App. Div. -608.) This was the general duty resting upon him as a peace officer. ■But in addition to this, he had a. special duty with reference to houses of prostitution enjoined upon him by statute. Section 315 of the Greater Hew York charter (Laws of 1897, chap. 378),' provides, in .so far as the same is applicable to the question here undei consideration, as follows: “ It is hereby made the duty of the police department and force at .all times of day and night, and the ■ members of such force are hereby thereunto empowered, to especially preserve the public peace, prevent crime, detect and arrest offenders, * * * .carefully observe and inspect all * * * houses of ill-fame or prostitution and houses where common prostitutes resort or reside, * * * and to repress and restrain all unlawful and disorderly conduct or practices therein; enforce and prevent the violation of all laws and ordinances in force in said city, and for these purposes to arrest all persons guilty of violating any law or ordinance for the suppression or punishment of -crimes or offenses.” And if he willfully omitted to perform his duty as a peace officer or the duty specifically enjoined upon him by statute, then he was guilty of a misdemeanor. (Penial Code, '§§ 117, 154.) Every public, officer upon whom a duty is imposed is bound to perform that duty and for a willful omission so to do an indictment will.lie. ■ Thus, it has been held that commissioners of excise are guilty of a misdemeanor for willfully omitting to pass upon a complaint for the revocation of a license. (People v. Meakirn, 133 H. Y. 214.) Also for a willful omission of duty in granting or refusing a license. (People v. Norton, 7 Barb. 477.) For the willful omission of a mayor of a city to notify a county attorney of the existence of a certain liquor saloon. {/State v. Gluck, 49 Kans. 533.) For the neglect or failure of a marshal to arrest the perpetrator of a crime committed in his pres*539ence. (Shaw v. City Council cf Macon, 21 G-a. 280.) For the failure of a game warden to arrest a person whom he saw violating the Game Law. (State v. Darling, 89 Maine, 400.) Also for the failure of a policeman to exercise the power which he had to suppress a mob. (Hopewell v. State, 22 Ind. App. 489.) Numerous other instances might be given where public officials have been indicted for the willful omission to perform- duties imposed upon them by virtue of their offices.
Nor do we understand that it is seriously questioned, as a general proposition, that a public officer who willfully omits to discharge a duty imposed upon him by virtue of his office is guilty of a misdemeanor — but it is urged that the defendant here cannot be pun ished for such omission because sections 117 and 154 of the Penal 'Code apply only to the omission to discharge a duty connected with the office “ where no special provision shall have been made for the "punishment of such delinquency,” and that there is a special provision provided by statute for the punishment of members of the police force of the city of New York who omit or neglect to properly discharge their duties. In this connection our attention is called to certain sections (270-272, 300) of the Greater New York charter, which, in effect, provide that the government and discipline of the police department of the city of New York shall be lodged in the police board, in which there has been vested the power of imposing fines and dismissing from the force as a punishment or penalty for the omission of duty, and that this provision is a special one for the -punishment of officers of the police force of that city who omit -to perform the duties imposed upon them within the meaning of sections 117 and 154 of the Penal Code. But there is no force in this claim. The same contention was made in People v. Meakim (133 N. Y. 214), and it was there held that the special provision referred to in these sections is some special provision of the criminal law imposing a criminal liability for the neglect of duty, and that neither liability to a fine nor liability to removal from office answers the requirements of the excepting clause.
This brings us to the consideration of the main questions presented, viz.: (1) Whether the indictment contains a plain and concise statement of the acts constituting the crime, and (2) whether more than one crime is charged in the indictment.
*540(1) The crime charged in this indictment is the willful omission to perform a duty enjoined by law upon the defendant as a police officer, and the fact specified, as showing that the defendant is guilty of the crime charged, is that he did not suppress and prevent the maintenance of houses of ill-fame in his precinct at the time stated. The allegation is, that there were certain houses of ill-fame in which unlawful and disorderly conduct and practices were committed, and divers common prostitutes and disorderly persons resorted to and Resided therein and solicited men, etc., in front thereof. This is a proper allegation as characterizing the houses. While I am of the opinion that the words “ houses of ill -fame ” would have been sufficient without any further description, it certainly does not take from the sufficiency of the statement of the acts constituting the crime to add thereto a statement of acts which constitute the houses of the character described. The charge is that the defendant did not suppress and prevent the maintenance of houses of this character, and the further statements contained in the indictment are simply added to show their character, nothing more and nothing less. “ Certain houses of ill-fame ” are the words, in which unlawful and disorderly practices were committed; to which common prostitutes resorted; in which they resided and in front of which they solicited, etc. It is the omission of duty on the part of the defendant to suppress and prevent the maintenance of houses of this character of which the people complain. Hence the words in the indictment that the defendant omitted and neglected “ to use and exercise * * * all means within his power * * * for the prevention of the keeping and maintenance of the said houses ofillfmne * * * and for the detection and arrest of the person or persons keeping and maintaining the same,” etc. The meaning of the words “ houses of ill-fame ” is well understood, and these words of themselves, irrespective of any other description, are sufficient in an indictment charging an officer with, an omission of duty in respect thereto. Where a, statute defines a crime, it is sufficient to charge its commission in the language of the statute. (People v. Weldon, 111 N. Y. 569; People v Hulett, 39 N. Y. St. Repr. 646.) The additional facts charged in this indictment are a-mere amplification . of the phrase “ houses of ill-fame; ” they are the statement of acts which, tend to and make houses of this description. Horns the *541indictment defective because it fails to state separately the facts as to. each of the alleged houses. (State v. Foy, 98 N. 0. 744.) Neither is it necessary to state the names of the keepers of the houses or the names of the persons guilty of the alleged disorderly conduct and practices, etc.
(2) This brings us to the remaining question, and that is, whether the indictment charges the defendant with the commission of more than one crime. We are of the opinion that it does not. It is true that if the defendant willfully and knowingly permitted one house of ill-fame to be maintained within his precinct he was guilty of the crime charged in this indictment, but the allegation that he permitted over 100 of such houses to be maintained does not render him ' the less guilty, nor does it charge him with an additional offense. The crime .is the same. The gravamen of the offense alleged is neglect of duty in failing to suppress or close such houses, and in this respect the charge is analogous to one of conspiracy, which consists in the unlawful and corrupt agreement of the parties to it to do an unlawful act, which agreement is entirely distinct from the unlawful act which the parties had in mind when they entered.into the agreement or conspiracy. For this reason it has been held that parties who enter into a conspiracy are, by that act, guilty of but one offense whether their agreement is to commit one or many crimes. (State v. Kennedy, 63 Iowa, 200.) Here the offense of. which the defendant is charged,, as already indicated, consists in his willful omission and neglect of duty to suppress and prevent the maintenance of houses of ill-fame within his precinct at the time specified. This is the charge and if he is guilty of it then he is guilty of but' one offense, and it matters not whether there be one house or upwards of 100 as alleged. (People v. Buddensieck, 103 N. Y. 487.) A neglect of duty may be predicated upon one act or omission, or upon many acts, that is, as a continuing omission of' duty. Thus it was held in Bork v. People (91 N. Y. 5) that “ where an offense may be committed by doing any one of several things the indictmént may, in a single count, group them together and' charge the defendant to have" committed them all, and a conviction may be had on proof of the commission of any one of the things without proof of the commission of the others.” And to the same effect is Woodford v. People (62 N. Y. 117). In that case an indict*542inent charged the defendant with setting fire to thirty-five dwelling-houses owned hy different persons, and an objection being made' that the indictment charged more than one crime, the court disposed Of the objection, saying it — referring to the indictment—charges' the burning of a number of houses by a single act, “ and a conviction or acquittal upon such an indictment would be a bar to an indictment for burning any Other house burned by the same act. * * * There was but one crime committed in respect to all the dwelling houses.” So, here, a conviction or acquittal of the defendant upon the indictment under consideration would be a bar to an indictment for an omission or failure on his part to discharge a duty resting upon him as a public official for a failure.to suppress or prevent the maintenance of any of. the houses specified.
It follows, therefore, that the learned recorder erred in allowing the demurrer to the indictment, and for that reason the judgment appealed from must be reversed.
O’Brien, Ingraham and Hatch, JJ., concurred; Van Brunt,, P. J., concurred in result.
Judgment reversed.